Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 01/20/2022.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “seldom modified" in claims 1, 9, 17 is a relative term which renders the claims indefinite. The term “seldom” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear how “seldom” said target data would need to be modified in order to keep synchronization.
Claims 2-8, 10-16, 18-20 are dependent upon claims 1, 9, 17, respectively, and therefore likewise rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-3, 5, 7-11, 13, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamp (US Pub No. 2016/0034214), in view of Sheredy (US Pat No. 8,495,320).
As to claims 1, 9, 17, Kamp teaches a computer-implemented method comprising:
identifying (i.e. determine that the MF data is to be used to satisfy a query, [0063]), by one or more processors, target data associated with a database (i.e. the mirror format may be any format ... that is useful for running in-memory queries, [0037]; Within cache 106, the data is stored in a format that is based on the format in which the data resides within the PF data structures 108, [0041]);
determining (i.e. the database server uses the MF data 104 to supply data items required by at least some requested database operations ... if a database query requests the values from column 1 of all rows, [0065]), by the one or more processors, at least one data structure (i.e. some or all of the data items in the MF data 104 are not ordered, within the MF data 104, by rowid. Storing the data items in a different order may be useful, [0060]) for the target data based on at least one access pattern (i.e. it is easier for the database server to split database operations between the MF data and the PF data, [0063]) of the target data in a plurality of historical queries against the database (i.e. the frequency with which each portion is accessed, [0074]), wherein the target data is accessed in execution of the plurality of historical queries (i.e. if one table, one column of a table, or one partition of a table is access more frequently than other data in the database, that table, column or partition may be selected to be mirrored in volatile memory 102, [0235]);
	wherein determining (i.e. journals store information about updates (a) made to the PF data, and (b) not yet made directly to the MF data, [0103]) the target data comprises:
	selecting (i.e. journals 304 are used to store data that indicates (a) changes made to the PF data that (b) are not yet reflected in the MF data stored in IMCUs, [0109]), by the one or more processors, the target data that is seldom modified (i.e. a journal may have no more than 1000 rows of row-major data, [0122]) in order to keep synchronization (i.e. Keeping the Mirror Format Data in Sync; The MF data 104 is only useful if the MF data 104 is kept up to date with all changes being made to the PF data, [0096]); and
implementing (i.e. the metadata used to record implicit updates to the MF data may include journals and changed-row bitmaps, [0101]), by the one or more processors, the at least one data structure in a memory to store the target data (i.e. Journal Index; an index is build on the rowid column of each private journal ... that will improve overall query processing efficiency, [0123]), for further access to the target data in execution of a further query against the database (i.e. a rowid-to-item mapping may be established by maintaining a vector of rowids in conjunction with the column vectors, [0062]).
Kamp implicitly teaches “seldom modified” limitation as a journal may have no more than 1000 rows (i.e. journals store information about updates, [0103]; journals 304 are used to store data that indicates (a) changes made to the PF data that (b) are not yet reflected in the MF data stored in IMCUs, [0109]; a threshold is established for how many rows a journal may have in row-major format. Once that threshold is exceeded, a conversion operation is triggered for converting some or all of the journal's row-major data to a column-major format. The threshold may be, for example, that a journal may have no more than 1000 rows of row-major data, [0122]).
Kamp does not clearly state this limitation.
Sheredy teaches this limitation as an infrequently updated information unit (i.e. categorizing individual information units based on the tracked frequency of updating. For example, any information unit updated less than a threshold number is categorized as an infrequently updated information unit, whereas any information unit updated more than the threshold number is categorized as a frequently updated information unit, col. 8, line 51 to col. 9, line 9).
It would have been obvious to one of ordinary skill of the art having the teaching of Kamp, Sheredy before the effective filing date of the claimed invention to modify the system of Kamp to include the limitations as taught by Sheredy. One of ordinary skill in the art would be motivated to make this combination in order to keep track of how many times an information unit has been updated in view of Sheredy (col. 8, lines 40-50), as doing so would give the added benefit of categorizing individual information units based on the tracked frequency of updating, e.g. any information unit updated less than a threshold number is categorized as an infrequently updated information unit as taught by Sheredy (col. 8, line 51 to col. 9, line 9).

As to claims 2, 10, Kamp teaches the target data comprises one of the following:
a database table stored in the database (i.e. specified tables; specified columns [0048]; specified row ranges [0049] specified partitions; specified segments; specified extents;  any combination thereof (e.g. specified columns and partitions), [0044-0052]);
a part of the database table stored in the database (i.e. MF data 104 may mirror all of the PF data 112, or a subset thereof, [0044]);
a resulting database table of an operation (i.e. the MF data is organized based on the extents ... within the extents, data is typically ordered by rowid, [0058-0059]) executed on at least one database table stored in the database (i.e. in-memory enabled data is converted to the mirror format and stored as MF data, [0053]); or
a part of the resulting database table (i.e. when in-memory enabled data is required by a query ... The conversion and loading, [0053]; the MF data 104 is ordered based on rowid, [0059]).

As to claims 3, 11, 18, Kamp teaches determining the target data comprises:
selecting, by the one or more processors, the target data in accordance with a determination that at least one of the following conditions is satisfied:
a history access frequency of the target data exceeding an access frequency threshold (i.e. mirroring data that is used frequently will provide more benefit than mirroring data that is used less frequently ... the selection may be made on a per-table basis, a per-column basis, a per extent basis, a per segment basis, a per-table-partition basis, etc., [0235]);
a historical update frequency (i.e. Depending on how many changes were made, [0233]) of the target data in the database below an update frequency threshold (i.e. a threshold is established for how many rows a journal may have in row-major format ... a journal may have no more than 1000 rows of row-major data, [0122]); or
a size (i.e. no more than 1000 rows, [0122]) of the target data being below a size threshold (i.e. the frequency with which each portion is accessed, and how much data is in the portion, and how much volatile memory is available, [0074]).

As per claims 5, 13, 20, Kamp teaches determining the at least one data structure comprises performing at least one of the following:
in accordance with a first access pattern of the at least one access pattern indicates that individual data items of the target data are separately accessed (i.e. metadata 430 includes a data-to-IMCU mapping, [0079]), selecting, by the one or more processors and from a plurality of candidate data structures, a first data structure which is suitable for separately accessing the target data (i.e. the MF data may be used to identify the specific rows that must be retrieved from the PF data, [0034]);
in accordance with a second access pattern of the at least one access pattern indicates that data items of the target data within a range (i.e. a particular range of extents and/or segments, [0058]) are collectively accessed, selecting, by the one or more processors and from the plurality of candidate data structures (i.e. assume that table 200 has thousands of rows, and in only three of those rows does column c1 have the value "joe" ... However, the column vector 220 for column 1 may be used to quickly identify the three rows where c1="joe". This operation can be performed efficiently because the data items required to evaluate the predicate (values from c1) are stored contiguously in volatile memory, [0066-0067]), a second data structure which is suitable for collectively accessing the target data (i.e. the record for extent E1 points to the record for blocks B1, B2, B3 and B4. The block-level record can be the first record in a linked list of block-level records for the blocks that belong to extent E1, [0149]; Referring to FIG. 3, it illustrates an embodiment in which journals 304 are maintained in conjunction with column vectors 220 and 222, [0104]); and
in accordance with the third access pattern of the at least one access pattern indicates that data items of the target data are accessed and sorted (i.e. (i.e. Storing the data items in a different order may be useful, [0060]), selecting, by the one or more processors and from the plurality of candidate data structure which is suitable for sorting the target data (i.e. journals are organized, within volatile memory 102, as a series of temporally-ordered extents, [0124]).

As to claims 7, 15, Kamp teaches:
in accordance with a determination that the target is stored in the database and is to be modified (i.e. journals 304 are used to store data that indicates (a) changes made to the PF data that (b) are not yet reflected in the MF data stored in IMCUs, [0109]);
after the target data stored in the database is modified, modifying (i.e. it is possible to directly update the MF data to reflect a change made by a transaction when the transaction commits ... To reduce the amount of decompression and decompression operations required to keep the MF data in sync, one embodiment makes use of journals to make implicit updates to the MF data, [0099-0103]), by the one or more processors, that at least one data structure to store the modified target data (i.e. the content of the global journals is periodically merged into the MF data. When the MF data is compressed, this merger operation typically involves decompressing the MF data, updating the MF data to reflect the most current committed versions of the items contained therein, and then compressing the MF data, [0128]); and
in accordance with a determination that the target data is generated from further data stored in the database and further data is to be modified (i.e. assume that a transaction modifies a first set of data that maps to a first IMCU, and modifies a second set of data that maps to a second IMCU, [0114]); For example, assume that the column vectors 220 and 222 contain data as it existed at time T1 ... If the snapshot time of the transaction is after T9, then the transaction may read all values from column vectors 220 and 222 except the values from rows r1 and r3, which must be obtained elsewhere, [0159]);
after the further data is modified, modifying (i.e. Post-Merge Retention of Pre-Merge Changed-Row Bitmaps, [0163]), by the one or more processors, the at least one data structure to store modified target data generated form the modified further data (i.e. If the private journal of the transaction performing the scan has updated versions of any of the data obtained from the IMCU or the global journal, those updated versions are provided in place of any version otherwise obtained. This ensures that the scanning transaction sees its own changes, even though those changes have not been committed, [0219]).

As to claims 8, 16, Kamp teaches:
in accordance with a determination that the further query references at least a part of the target data, executing, by the one or more processors, the further query by accessing at least the part of the target data from the at least data structure (i.e. the data that needs to be returned by the database command is from column c2 ... the column vector 220 for column 1 may be used to quickly identify the three rows where c1="joe", [0067]).

Claims 4, 6, 12, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamp (US Pub No. 2016/0034214), in view of Sheredy (US Pat No. 8,495,320), as applied to claims above, and further in view of DAS (US Pub No. 20160350371).
As to claims 4, 12, 19, Kamp teaches the computer-implemented method of claim 1, further comprising: 
determining, by the one or more processors, the at least one access pattern (i.e. the organization of the MF data corresponds to the organization of the PF data, it is easier for the database server to split database operations between the MF data and the PF data, [0063]) based on at least one of the following:
one or more respective statements related to the target data in the plurality of history queries (i.e. a mechanism is provided for keeping the mirror format data 104 in sync with the PF data as updates, inserts and deletes are performed on the PF data, [0097]); and
Kamp, Sheredy do not seem to specifically teach “one or more access plans created for the execution of the plurality of historical queries”.
DAS teaches:
one or more access plans (i.e. to determine the cost of in-memory table scans and joins. This cost is compared to the cost of alternative plans, [0020]) created for the execution of the plurality of historical queries (i.e. Object statistics refer to statistics that correspond to a particular database object, such as a database table, column, partition, index, [0063-0067]; The in-memory statistics are gathered along with corresponding on-disk statistics, [0086]).
DAS further teaches:
one or more respective statements (i.e. The optimizer uses logical object statistics primarily to estimate cardinalities of various operations like table and index scan, join, and GROUP BY, [0102]) related to the target data in the plurality of history queries (i.e. The query parser 504 checks the validity of the SQL statement using information in the dictionary ... selects the lowest cost execution plan, [0061]; the query optimizer collects statistics relevant to the particular query, [0062]); and
It would have been obvious to one of ordinary skill of the art having the teaching of Kamp, Sheredy, DAS before the effective filing date of the claimed invention to modify the system of Kamp, Sheredy to include the limitations as taught by DAS. One of ordinary skill in the art would be motivated to make this combination in order to estimate cardinalities of various operations like table and index scan, join, and GROUP BY in view of DAS ([0102-0103]), as doing so would give the added benefit of Accurate costs are necessary to choosing the best plan from among several alternatives as taught by DAS ([0102-0103]).

As to claims 6, 14, Kamp teaches the first data structure comprises a hash table, the second data structure comprises a leap linked list (i.e. the first record in a linked list, [0104]; assume that table 200 has thousands of rows, and in only three of those rows does column c1 have the value "joe" ... the column vector 220 for column 1 may be used to quickly identify the three rows where c1="joe". This operation can be performed efficiently because the data items required to evaluate the predicate (values from c1) are stored contiguously in volatile memory, [0066-0067]), and the third data structure comprises a multi-dimensional linked list (i.e. the hierarchical structure 800 has levels that correspond to extents, blocks, and rows ... Extent-level records link to other extent-level records ... a linked list of records for the extents that have one or more set bits, [0148]).
Kamp, Sheredy do not seem to specifically teach “a hash table”.
DAS teaches a hash table (i.e. a nested loops join can be used for the on-disk data and a hash join can be used for the in-memory data, [0137]; The optimizer generated a hybrid execution plan with the first branch using a nested loops join to fetch rows from SALES using an index on the join key, and the second using a hash join to fetch rows from SALES using an in-memory scan, [0150]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kamp, Sheredy, DAS before the effective filing date of the claimed invention to modify the system of Kamp, Sheredy to include the limitations as taught by DAS. One of ordinary skill in the art would be motivated to make this combination in order to index access path for on-disk data and an in-memory scan for in-memory data in view of DAS ([0137]), as doing so would give the added benefit of having a nested loops join used for the on-disk data and having a hash join used for the in-memory data as taught by DAS ([0137]).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153